DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 05/16/2022 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 01/11/2021 are approved by examiner.

				       Amendments to Claims
4.	Amendment to claims filed on 06/17/2022 is fully entered. Independent claims 1 and 12 are amended to include limitations of dependent claims 4 and 16, respectively, that overcome the rejection 35 USC 103 as stated in the office action mailed out 03/31/2022. However, claims 1-3 and 11-15 are not found patentable over newly discovered art of U.S. Pat. No. 2005/0110474. Therefore, these claims are rejected as set forth below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (U.S. Pat. No. 2005/0110474, hereinafter “Ortiz”).

 Regarding claims 1 and 12, Ortiz (e.g., Fig. 3) shows a power supply circuit and a method thereof comprising a boost converter (300) comprising: an inductive element (322) coupled between an input voltage node (at element 310) and a switching node (common mode between 322 and 326); a first switch (Q1) coupled between the switching node and a reference potential node (ground); and a second switch or a diode (326) coupled between the switching node and an output voltage node (at element 312); and a feedback control circuit (313, 301, 303) having a first input coupled to the output voltage node and having an output (320) coupled to at least a control input (gate of Q1) of the first switch, the feedback control circuit comprising: a voltage node (316) configured to influence a duty cycle of the boost converter; a feedforward path (310, 311) coupled to the voltage node (316) and configured to have a voltage signal derived from an input voltage at the input voltage node (310); and a combiner (304) having an output coupled to the voltage node (316) and having a first input coupled to the feedforward path (310, 311), such that the feedforward path (310, 311) is coupled to the voltage node (316) via the combiner (304).

Regarding claims 2 and 13, Ortiz shows wherein the voltage signal is derived from the input voltage at the input voltage node (at element 310) and an output signal of the output voltage node (at element 312).

Regarding claims 3 and 14, Ortiz shows wherein the voltage signal is derived from a load power (power at element 312) and the input voltage (voltage at element 310) at the input voltage node, the load power being based on an output current signal (312) and an output voltage signal (signal at 312) at of the output voltage node.

Regarding claims 11 and 15, Ortiz shows wherein the voltage signal is proportional to an input current through the inductive element (322) (para. [0035]).

Allowable Subject Matter
8.	Claims 5-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	None of prior art of record taken alone or in combination shows wherein the feedback control circuit further comprises: a transconductance amplifier having a first input coupled to the output voltage node, having a second input coupled to a reference voltage source, and having an output coupled to a second input of the combiner; and an impedance coupled between the output of the transconductance amplifier and the reference potential node as recited in claims 5-10 and 17-19.



				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838